— In an action to recover damages for wrongful death and conscious pain and suffering, plaintiff and defendants cross-appeal (by permission) from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated April 16,1981, which modified a judgment of the Civil Court of the City of New York, Kings County (Egitto, J.), entered May 21,1980, which, after a jury trial, was in favor of plaintiff in the principal sums of $75,000 for conscious pain and suffering and $25,000 for wrongful death, by vacating the award for wrongful death and dismissing that cause of action, and otherwise affirmed the judgment. Order of the Appellate Term affirmed insofar as it modified the Civil Court judgment and dismissed the cause of action for wrongful death, without costs or disbursements. Order of the Appellate Term reversed insofar as it affirmed the Civil Court judgment with respect to the cause of action for conscious pain and suffering, and judgment with respect thereto reversed, on the law, without costs or disbursements, and new trial granted with respect to the cause of action for conscious pain and suffering, unless within 30 days after service upon plaintiff of a copy of the order to be made hereon, with notice of entry, plaintiff shall serve and file in the office of the clerk of the Civil Court, Kings County, a written stipulation consenting to reduce the verdict as to conscious pain and suffering to $35,000, and to the entry of an amended order and an amended judgment accordingly, in which event the order of the Appellate Term and the judgment of the Civil Court, as so reduced and amended, are affirmed as to the cause of action for conscious pain and suffering, without costs or disbursements. The verdict as to conscious *907pain and suffering was excessive to the extent indicated. Damiani, J. P., Mangano, Gulotta and Niehoff, JJ., concur.